--------------------------------------------------------------------------------

Exhibit 10.13






MANAGEMENT AGREEMENT

by and among

U.S. TIMBERLANDS KLAMATH FALLS, L.L.C., and U.S. TIMBERLANDS SERVICES COMPANY,
L.L.C.

Dated as of July 25, 2003









1

--------------------------------------------------------------------------------





MANAGEMENT AGREEMENT

This agreement (as the same may be amended, modified or supplemented from time
to time, this "Agreement") is made as of July 25, 2003 (the “Effective Date”),
by and among U.S. Timberlands Klamath Falls, L.L.C. ("USTK"), a Delaware limited
liability company, and U.S. Timberlands Services Company, L.L.C. (the
“Servicer”), a Delaware limited liability company.

RECITALS

WHEREAS, USTK is the owner of certain real property and timber in the States of
Washington, Oregon and California; WHEREAS, the Servicer is in the business of
managing timberlands and has the management and administrative personnel
available to assist USTK in the conduct of its business; WHEREAS, the Servicer
presently serves, for purposes of the Delaware limited liability company act
(the “Delaware LLC Act”), as the manager of USTK pursuant to USTK’s Second
Amended and Restated Operating Agreement, dated as of November 19, 1997 (the
“Existing USTK Operating Agreement”); WHEREAS, contemporaneously with the
execution of this Agreement, the Existing USTK Operating Agreement is being
amended and restated pursuant to that certain Third Amended and Restated
Operating Agreement of USTK, dated as of the date hereof (the “Amended and
Restated USTK Operating Agreement”), and pursuant to the Amended and Restated
USTK Operating Agreement, USTK will, for purposes of the Delaware LLC Act, be
managed by a Board of Directors; WHEREAS, notwithstanding the fact that the
Servicer will no longer act as USTK’s manager for purposes of the Delaware LLC
Act pursuant to the USTK Operating Agreement, USTK and the Servicer desire that
the Servicer continue to manage USTK’s timber and timberland assets, and to
provide services to USTK, on the terms and conditions hereinafter set forth;
WHEREAS, U.S. Timberlands Yakima, LLC, a Delaware limited liability company and
an affiliate of USTK (“USTY”), is party to that certain Indenture, dated as of
September 14, 2001 (as the same may be amended, modified or supplemented from
time to time, the “Indenture”), by and among USTY, BNY Midwest Trust Company, an
Illinois corporation, as trustee, and MBIA Insurance Corporation, a New York
stock insurance company (the “Insurer”), as insurer; WHEREAS, pursuant to the
Indenture, USTY issued that certain Series 2003-1 Note, dated February 25, 2003,
in the aggregate principal amount of $32,000,000 (the “Series 2003-1 Note”);
WHEREAS, it is a condition subsequent to the issuance of the Series 2003-1 Note
that the parties hereto enter into this Agreement; and WHEREAS, it is a
condition subsequent to the issuance of the Series 2003-1 Note that, following
the consummation of the Privatization (as defined in the Indenture), USTK will
become an indirect subsidiary of USTY pursuant to the Klamath Falls Transfer (as
defined in the Indenture).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:



2

--------------------------------------------------------------------------------



DEFINITIONS AND RULES OF CONSTRUCTION

Definitions. Unless otherwise defined herein, all capitalized terms shall have
the following meanings:

“Acquisition Packages” shall have the meaning specified in Section 4.03.

“Affiliate” shall mean, with respect to any specified Person, any other Person
controlling, controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
specified Person, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Annual Action Plan” shall mean a plan of activities and a budget prepared by
the Servicer each calendar year for the operation of the Timberland Investment
and shall include any matter reasonably requested by USTK including the matters
set forth in Section 3.02 (c).

“Annual Determination Date” shall have the meaning specified in Section 8.02.
“Annual Valuation” shall have the meaning specified in the Indenture.
“Appraisal” shall have the meaning specified in the Indenture.



3

--------------------------------------------------------------------------------



“Approved Appraiser” means any of (i) Cascade Appraisal Services, Inc., (ii)
Wesley Rickard, Inc. or (iii) any other professional third-party appraisal firm
familiar with the timber industry and reasonably acceptable to USTK in
consultation with the Servicer.

“Audit Control Party” shall have the meaning specified in Section 9.03.

“Business Day” shall mean a day on which commercial banks in the State of New
York and Illinois are authorized to be open for business or are not required to
be closed.

“Confidential Information” shall mean any information provided to the Servicer
by or on behalf of USTK and any information provided to USTK by the Servicer
that is identified by the provider as confidential, provided that such term does
not include any information (i) which was already in the possession of the
receiving party, (ii) which was obtained by the receiving party from a third
person who, insofar as is known to the receiving party, was not prohibited from
transmitting the information by an obligation of confidentiality to the provider
or (iii) which is or at any time becomes publicly known (through no act or
omission of the receiving party or any person acting on behalf of the receiving
party).

“Control Party” shall have the meaning specified in the Indenture. “Debtor
Relief Law” shall have the meaning specified in the Indenture. “Determined
Value” shall have the meaning specified in Section 8.02 (b). “Disposition
Package” shall have the meaning specified in Section 5.03.

“DOL” shall mean the United States Department of Labor and any successor
department or agency.

“Effective Date” shall have the meaning specified in the prologue of this
Agreement.

“Environmental Laws” shall mean all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations, judgments, permits, licenses,
agreements, and governmental restrictions (including consent decrees and
administrative orders) relating to public health and safety and protection of
the environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.



4

--------------------------------------------------------------------------------



“ERISA Affiliate” shall mean, as to any Person, any partnership, trade or
business (whether or not incorporated) which, together with such Person, is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Internal Revenue Code.

“Event of Default” shall have the meaning specified in the Indenture.

“Finance Corp.” shall have the meaning specified in the Indenture.

“Fixed Operating Expenses” shall have the meaning specified in the Indenture.

“GAAP” shall mean generally accepted accounting principles that are (i)
consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, as in effect from time to time,
and (ii) consistently applied with past financial statements of USTK adopting
the same principles.

“GIS Data” shall mean the data contained in the geographical information system
of the Servicer which relates to the Timberland Investment.

“Governmental Authority” shall mean any country or nation, any political
subdivision, state or municipality of such country or nation, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government of any country or nation or political
subdivision thereof.

“Hazardous Materials” shall mean any flammable or explosive material,
radioactive material, hazardous waste, hazardous material or toxic substance as
the foregoing terms may be defined from time to time under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Resource Conservation and Recovery Act, the Hazardous Materials Transportation
Act, Model Toxic Controls Act, any regulations adopted to implement the
foregoing acts, or any other applicable similar statute or ordinance, whether
federal, state, local or other.

“Higher and Better Use” shall mean the sale of all, or portions of, the
Timberland Investment made in accordance with Article V of this Agreement, if
such sale is not made in the ordinary course of USTK’s business, and following a
determination by the Servicer and an Approved Appraiser or such other real
estate professional as may be acceptable to the Insurer that such portion of the
Timberland Investment subject to sale is more valuable if sold as real estate
for development than if sold or held as timber property.

“Indebtedness” shall have the meaning specified in the Indenture.



5

--------------------------------------------------------------------------------



“Indemnified Amounts” shall have the meaning specified in Section 19.01.

“Indemnified Party” shall have the meaning specified in Section 19.01.

“Indenture” shall have the meaning assigned to such term in the Recitals of this
Agreement.

“Initial Timberland Investment” shall mean the timberland investments and real
property (primarily land, timber and improvements) owned by USTK in the States
of Washington, Oregon and California on the date of execution of this Agreement
(subject to all encumbrances of record and including, without limitation, the
timber that is currently subject to timber sales in the ordinary course of
USTK's business). “Investment Guidelines” shall mean the guidelines set forth in
Exhibit A for the selection of Qualified Timberland Investments for potential
acquisitions and the management of Timberland Investments. USTK may change the
Investment Guidelines, but such changes shall be prospective only, beginning
with the next calendar year, provided, however, that USTK may change the
Investment Guidelines, upon thirty (30) days prior written notice to the
Servicer, the Insurer and the Control Party (i) if the overall business
circumstances of either USTK or the Timberland Investment has changed materially
since the execution of this Agreement or (ii) upon the acquisition of a
Qualified Timberland Investment.

“Investment Vehicle” shall mean an entity that is a Subsidiary or other
Affiliate of USTK created specifically for the purpose of acquiring a Qualified
Timberland Investment (or for holding all or a portion of the Timberland
Investment of USTK) or is created specifically for the purpose of investing in
another entity that directly or indirectly holds or owns timberlands that are
believed to meet the Investment Guidelines.

“Klamath Holdings” shall mean UST Klamath Falls Holdings, LLC, a Delaware
limited liability company. “Long-Term Management Plan” shall mean a plan
concerning all actions reasonably necessary and appropriate to the management of
the Timberland Investment, including, without limitation, a strategy designed to
meet the Investment Guidelines over a minimum of three (3) years, forest
inventory data, market assessments, evaluation of Higher and Better Use
opportunities, community relations plan and an exit strategy for the investment.

“Material Adverse Effect” shall mean, with respect to any event or circumstance,
a material adverse effect on (i) the business, properties, operations,
management, profits, prospects, or condition (financial or otherwise) of USTK or
the Servicer or (ii) the ability of any party hereto to perform its respective
obligations hereunder or under any other Transaction Document to which it is a
party; or (iii) the validity or enforceability of, or the ability to collect
amounts payable under, any of the Transactions Documents as they relate to USTK
or the Servicer.



6

--------------------------------------------------------------------------------



“Monthly Payment Date” shall have the meaning specified in the Indenture.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which, either U.S. Timberlands Company, L.P. or an ERISA
Affiliate of U.S. Timberlands Company, L.P. is making, is obligated to make or
has within the last six years made or been obligated to make contributions on
behalf of participants who are or were employed by any such entity.

“Noteholders” shall have the meaning specified in the Indenture.

“Notes” shall have the meaning specified in the Indenture.

“Operating Expenses” shall mean expenses of the Servicer incurred in connection
with the services provided to USTK which arise from those items identified as
“Operating Expenses” on Schedule VI to the Indenture.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any other
Governmental Authority succeeding to the functions thereof.

“Person” shall mean any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other entity of
similar nature.

“Plan” shall mean any plan, program, arrangement, agreement, practice or
contract that provides or is intended to provide benefits or compensation to or
on behalf of one or more employees or former employees of U.S. Timberlands
Company, L.P. or an ERISA Affiliate of U.S. Timberlands Company, L.P., whether
formal or informal, whether or not written, including, but not limited to, any
employee benefit plan as defined in Section 3(3) of ERISA, any employee pension
benefit plan and any retiree welfare plan. “Qualified Timberland Investment”
shall mean a direct investment in commercial timberlands in the United States
which investment meets the criteria described in the Investment Guidelines or is
an investment by USTK in an entity that directly or indirectly owns commercial
timberlands which timberlands meet the Investment Guidelines.

“Qualified Transaction” shall mean (a) the acquisition by USTK of a Qualified
Timberland Investment, (b) the disposition by USTK of all or a portion of the
Timberland Investment (other than sales of timber in the ordinary course of
business) in accordance with Article V of this Agreement or (c) the receipt by
USTK of debt or equity financing (other than from an Affiliate of USTK or the
Servicer), including in connection with a refinancing of any existing
indebtedness.



7

--------------------------------------------------------------------------------



“Quarterly Valuation” shall have the meaning specified in the Indenture.

“Reportable Event” shall mean any of the reportable events set forth in Section
4043(b) of ERISA and the regulations issued from time to time thereunder (other
than a reportable event not subject to the provisions for 30-day notice to the
PBGC under such regulations).

“Secured Parties” shall have the meaning specified in the Indenture.

“Servicer Default” shall mean the occurrence of one of the events defined as
such in Section 20.01 hereof.

“Services” shall mean the services that the Servicer is authorized and directed
to perform under this Agreement for USTK and under the Investment Guidelines.

“Servicing Fee” shall have the meaning specified in Section 8.02.

“Subsidiary” of a Person shall mean (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“Timber Laws” shall have the meaning specified in the Indenture.

“Timber Plan Report” shall mean a report, delivered by December 1 of each year
and updated each fiscal quarter, detailing plans for the following 12 months of
operations and including all significant management activities to be performed
in regard to the harvesting, planning, maintenance, reforestation and other
requirements for managing the Timber Property (as defined in the Indenture)
owned by USTK.

“Timber Plans” means the internal plans of USTK which relate to its plans for
harvesting of Timber (as defined in the Indenture) during the year following the
delivery of such plans to the Insurer pursuant to Section 3.02(o) of the
Indenture.

“Timberland Investment” shall mean the Initial Timberland Investment, less any
dispositions of the same that may occur from time to time, together with any
Qualified Timberland Investments made by or on behalf of USTK by the Servicer
while this Agreement is in effect.



8

--------------------------------------------------------------------------------



“Timberlands Entity” shall have the meaning specified in Section 21.03.

“Transaction Documents” shall have the meaning specified in the Indenture.

“Transaction Value” shall mean, with respect to a Qualified Transaction: (a) in
the case of the acquisition of a Qualified Timberland Investment, the purchase
price paid by USTK in such transaction, (b) in the case of the disposition of
all or a portion of the Timberland Investment, the gross proceeds received by
USTK in connection with such disposition and (c) in the case of the receipt of
debt or equity financing, the gross proceeds received by USTK in connection with
such financing (including any such proceeds used to refinance existing
indebtedness).

“Trustee” shall have the meaning specified in the Indenture.

“Unmatured Servicer Default” shall mean any event which, with the giving of
notice or the passage of time or both, would constitute a Servicer Default.

“Yakima Holdings” shall mean UST Yakima Holdings, LLC, a Delaware limited
liability company.

Rules of Construction.

     All defined terms in this Agreement shall have the defined meanings when
used in any certificate or other documents made or delivered pursuant thereto
unless otherwise defined therein.

     As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
GAAP. To the extent that the definitions of accounting terms in this Agreement
or in any such certificate or other document are inconsistent with the meanings
of such terms under GAAP, the definitions contained in this Agreement or in any
such certificate or other document shall control.

     The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section and Exhibit references contained
in this Agreement are references to Sections and Exhibits in or to thisAgreement
unless otherwise specified; and the term "including" shall mean "including
without limitation."

     The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

     Terms used and not otherwise defined herein shall have the meanings given
to such terms in the Indenture.

9

--------------------------------------------------------------------------------



ENGAGEMENT OF THE SERVICER

     Engagement of the Servicer. USTK hereby engages the Servicer to perform the
duties enumerated hereunder and to perform such other duties or take such other
actions as are specifically requested by USTK. The Servicer hereby accepts such
engagement and agrees to render the Services set forth herein pursuant to the
terms and conditions set forth in this Agreement.

     Duties of the Servicer. The Servicer shall take all actions required or
appropriate as it shall determine in its reasonable business judgment,
including, without limitation, the following:

     The Servicer shall maintain such books and records of account as are
customarily maintained by servicers in the business of managing and servicing
timber properties.

     The Servicer shall use all commercially reasonable efforts to cause
collections to be made on all payments due to USTK and otherwise monitor amounts
payable. USTK shall provide the Servicer with all documents, letters and other
materials received by it in this regard. Except in the case of bad faith, gross
negligence or willful misconduct on the part of the Servicer, the Servicer shall
not be liable for any errors or miscalculations on its part in connection with
amounts owed to or payable by USTK; its duties in this regard shall be advisory
only and ultimate responsibility therefor shall remain with USTK.

     The Servicer shall make remittance of any payments and collections received
by it in connection with the Timberland Investment as instructed in writing by
USTK.

     Promptly after any officer, employee or representative of the Servicer, who
would normally be aware of this Agreement in the ordinary course of his or her
duties, shall have received knowledge of the occurrence of any Servicer Default
or an event which, upon the passage of time, would become a Servicer Default,
the Servicer shall give notice thereof to USTK in accordance with Section 22.01.



10

--------------------------------------------------------------------------------



     The Servicer shall cause tax and insurance payments to be made promptly
when due from and to the extent of funds held by the Servicer for such purposes.

     The Servicer shall prepare the Annual Action Plan and the Long-Term
Management Plan in accordance with Sections 3.02 and 3.03, respectively.

     The Servicer shall: (i) directly manage the Timberland Investments
consistent with the Annual Action Plan and the Long-Term Management Plan and the
Transaction Documents; (ii) arrange for and supervise all timber and log sales,
road and bridge construction, road maintenance, reforestation, competition
control, thinning (pre-commercial and commercial), insect and disease control
efforts, fire prevention and suppression, access management, manage use by
recreation interests, manage cattle grazing and develop alternative forest
products sales; (iii) obtain all necessary permits and other governmental
approvals to operate, manage, improve and/or develop the Timberland Investment;
(iv) endeavor to obtain relief from or abatements from assessments made by
governmental bodies with jurisdiction over the Timberland Investment, as
appropriate; (v) negotiate, conclude and execute agreements and arrangements on
behalf of USTK to operate, manage, improve and/or develop the Timberland
Investment, including, without limitation, agreements or other arrangements with
forestry consultants, biologists, geologists, watershed and other specialists,
contractors, engineers, loggers, road contractors, architects, and other
consultants; (vi) negotiate, execute and implement timber sale and log sale
contracts, easements, leases or conservation agreements; (vii) use all
commercially reasonable efforts to protect the Timberland Investment from
physical loss, no matter what the cause (including, without limitation, forest
fires, insect damage, flood damage, and other casualty); (viii) take such
actions to avoid the Timberland Investment from being made subject to any
non-consensual liens or to obtain releases from such liens (including, without
limitation, liens by loggers and others providing lienable services with respect
to the Timberlands); and (ix) take such other action as may be reasonable under
the circumstances and, in all cases, that are fully consistent with the Annual
Action Plan in effect at the time.

     The Servicer shall be solely responsible to provide the necessary
personnel, offices, supplies, support, vehicles and all other equipment
necessary to properly discharge all of its obligations under this Agreement. The
Servicer may utilize the services and expertise of third parties when necessary
or advisable to properly discharge its obligations, subject to the requirements
and obligations contained in Section 11.01.



11

--------------------------------------------------------------------------------



     The Servicer shall endeavor to identify available Qualified Timberland
Investments opportunities that are consistent with the Investment Guidelines and
as further set forth in Article IV.

     The Servicer shall diligently pursue the sale of Timberland Investments
approved for disposition as set forth in Article V.

     The Servicer shall take all necessary actions to maintain USTK in good
standing in all jurisdictions in which USTK does business and is required to
qualify to do business or otherwise register, including making all required
filings with governmental jurisdictions.

     Prohibited Activities. Except as set forth in Section 5.01, the Servicer
shall not sell, assign, mortgage, pledge, hypothecate, assign, dispose, create
or suffer to exist a lien on or otherwise encumber the Timberland Investment
without the consent of USTK and unless such action is permitted by the
Transaction Documents.

     Operating Expenses. Upon request, USTK shall transfer to the Servicer in a
timely manner funds necessary to pay Operating Expenses, consistent with the
Annual Action Plan; provided that the Servicer submits (on or before the next
Monthly Payment Date): (a) an accounting to USTK which itemizes each Operating
Expense and allocates Operating Expenses shared by USTK and the Servicer on the
basis of actual use to the extent practicable and, to the extent such allocation
is not practicable, on a basis reasonably related to actual use or the value of
services rendered; and (b) a statement which identifies the amount of funds
necessary or prudent to be reserved for scheduled capital improvements, pending
acquisitions of Qualified Timberland Investments, working capital requirements
or other expected upcoming requirements of the Annual Action Plan or Long-Term
Management Plan.

     Securities of USTK. USTK shall retain full authority to exercise or abstain
from exercising any option, warrant, privilege or right, including without
limitation voting rights, with respect to any securities of any entity which
securities were acquired by USTK in connection with a Qualified Timberland
Acquisition or otherwise, and nothing in this Agreement shall be deemed to
create any rights in the Servicer with respect to such matters.



12

--------------------------------------------------------------------------------



ANNUAL ACTION PLAN AND LONG-TERM MANAGEMENT PLAN

     Current Annual Action Plan. For the period commencing on the Effective Date
and continuing through December 31, 2003, the Servicer shall continue to provide
Services in accordance with the Annual Action Plan in effect for the year 2003.

     Annual Action Plan. On or before (but in no circumstance more than ten (10)
Business Days before) November 15, 2003, and each successive November 15th that
this Agreement remains in effect, the Servicer shall submit to USTK the proposed
Annual Action Plan. USTK will prepare and deliver to the Servicer, in a timely
manner (but in no event later than fifteen (15) Business Days after receiving
the proposed Annual Action Plan) any and all of its written comments which shall
be incorporated into the Annual Action Plan. If USTK fails to comment on the
proposed Annual Action Plan by 12 p.m. EST on the fifteenth (15th) Business Day
following receipt of the proposed Annual Action Plan, the proposed Annual Action
Plan shall be deemed approved as submitted. Notwithstanding the foregoing,
USTK's written approval of the Annual Action Plan shall be required if the
proposed Annual Action Plan projects net annual cash flow to be below the
projected net cash flow of the prior calendar year (which shall be based on
actual cash flow through the third quarter coupled with projected cash flow
through year-end) by more than ten percent (10%) from the amount set forth in
the Annual Action Plan, as initially approved.

     The Servicer shall be permitted to deviate from the Annual Action Plan to
the extent that it deems reasonably necessary; provided that the Servicer shall
give prior written notice to USTK, the Insurer and the Control Party of any
material deviation. The Control Party shall have sole discretion to approve such
material deviation, provided that if such consent is not received by the
Servicer (following telephonic confirmation of the Control Party’s receipt of
such notice by the Servicer) within 15 business days, such consent will be
deemed received.

     The Annual Action Plan shall include all significant management activities
that are planned or that will likely be required to be performed during the year
with respect to the Timberland Investment (including, without limitation, timber
and log levels and strategy, road construction and maintenance activities,
reforestation and other silvicultural activities, timber inventories, Higher and
Better Use strategies and activities) and any other activities planned on behalf
of USTK (including without limitation efforts to make additional Qualified

Timberland Investments on behalf of USTK). The budget included within the Annual
Action Plan shall include a cash flow projection for the year. At USTK's
discretion, the Annual Action Plan shall separately set forth the plan and
budget for the Initial Timberland Investment from that of other discrete
management blocks of the Timberland Investment.

     Long-Term Management Plan. On or before (but in no circumstance more than
ten (10) Business Days before) December 31st of each year that this Agreement is
in effect, the Servicer shall submit to USTK the Long-Term Management Plan.



13

--------------------------------------------------------------------------------



ACQUISITIONS

     Authority. Notwithstanding anything to the contrary in this Agreement, the
Servicer shall not acquire Qualified Timberland Investments: (a) if such
acquisition would violate, conflict with, or result in a breach of any provision
of the Indenture, and (b) without the prior written consent of USTK and in the
manner chosen by USTK, including, without limitation, through an Investment
Vehicle.

Procedure for Acquiring Qualified Timberland Investments.

     If and as directed to do so from time to time by USTK, the Servicer shall
use all commercially reasonable efforts to identify available Qualified
Timberland Investments and generate Qualified Timberland Investment
opportunities that are consistent with the Investment Guidelines for
consideration by USTK, which acquisition, in the view of the Servicer would be
accretive in value to the current Timberland Investment of USTK.

     In the event that the Servicer is able to identify a Qualified Timberland
Investment opportunity, the Servicer shall notify USTK of the opportunity and
make available to USTK whatever pre-bid information the Servicer can obtain
about the Qualified Timberland Investment. Within ten (10) Business Days of
receiving notice from the Servicer, USTK shall: (i) notify the Servicer in
writing to prepare an Acquisition Package; (ii) notify the Servicer in writing
to proceed with the acquisition in accordance with any conditions or limitations
imposed by USTK (the “Acquisition Approval Letter”); or (iii) notify the
Servicer in writing that it has no interest in pursuing the Qualified Timberland
Investment opportunity. If USTK indicates a lack of interest in pursuing the
Qualified Timberland Investment or fails to respond, the Servicer shall do
nothing further with respect to the matter on USTK's behalf.

     Prior to the consummation of an approved Qualified Timberland Investment,
the Servicer shall: (i) conduct such due diligence as would be exercised by a
prudent institutional investor investing the funds of another including, without
limitation, obtaining title searches, environmental assessments to exclude
properties containing Hazardous Materials and validation of timber inventory
data; and (ii) obtain title insurance (when applicable), opinions of counsel and
such other documents as requested and as may be reasonable under the
circumstances or as required by the Transaction Documents.



14

--------------------------------------------------------------------------------



     Acquisition Package. The term “Acquisition Package” means a written
proposal submitted to USTK by the Servicer which shall include any matter
reasonably requested by USTK including, without limitation, the nature of the
transaction, the proposed structure of the acquisition, the property
constituting the Qualified Timberland Investment (its location and
characteristics), the identity of the seller, a pro forma management plan and
budget (including cash flow projection and rate of return analysis), an analysis
of the risks and opportunities of the Qualified Timberland Investment (including
a discussion of how it will meet the Investment Guidelines) and all backup data,
calculations and assumptions that support the proposed purchase price and all
financial analysis and projections. In the event that the Qualified Timberland
Investment requires a purchase of securities issued by an entity holding a
direct or indirect interest in timberlands, the Acquisition Package shall also
include information concerning the securities issued by the entity (e.g.,
placement materials, organizational documents and other instruments affecting
the rights, value and transferability of the securities) and an evaluation by
the Servicer of the experience, skill, resources (including available financial
data) of whatever entity that will manage the timberlands in which the interest
is being indirectly acquired by USTK.

     Review of Acquisition Package. If the Servicer prepares an Acquisition
Package in accordance with Section 4.03, USTK (within a reasonable time of
receiving the Acquisition Package) shall: (a) notify the Servicer in writing to
pursue the Qualified Timberland Investment opportunity consistent with any
conditions or limitations imposed by USTK; or (b) notify the Servicer in writing
that it has no interest in pursuing the Qualified Timberland Investment
opportunity. If USTK indicates that it is not interested in pursuing the
Qualified Timberland Investment opportunity or fails to respond, the Servicer
shall do nothing further with respect to the matter on USTK's behalf.

     Consummation of Approved Acquisitions. The Servicer shall use all
commercially reasonable efforts to negotiate and consummate the acquisition of
Qualified Timberland Investments at the price agreed to by USTK and on
substantially the same terms and conditions as agreed to by USTK. The Servicer
shall enter into, make and perform all contracts, agreements and other
undertakings and to do all things necessary, advisable, incidental or convenient
to the carrying out of the foregoing; provided, that USTK is given a reasonable
opportunity to review and approve each document before it is executed.

     Management of the Acquisition. Upon closing of a direct acquisition of a
Qualified Timberland Acquisition, the Servicer shall manage the acquired
timberland as a part of the Timberland Investment in accordance with projections
made in the Acquisition Package, and shall, within sixty (60) days after
closing, amend the Annual Action Plan in effect (for the balance of the calendar
year to reflect the acquisition) and deliver the same to USTK, the Insurer and
the Control Party. The Servicer need not prepare a Long-Term Management Plan for
the Qualified Timberland Acquisition until the next December 31st following
closing or one hundred-twenty (120) days following closing, whichever is later,
and will deliver the same to USTK, the Insurer and the Control Party.

     Funds for Closing. At a minimum of thirty (30) days prior to each closing
of an acquisition of a Qualified Timberland Investment, the Servicer shall
notify USTK as to the amount of funds necessary for closing.

     Oversight of Indirect Investments. To the extent permitted under the rights
afforded the holder of the securities, or as otherwise obtained in acquiring the
securities, the Servicer shall periodically review the management performance of
the entity managing a Qualified Timberland Investment that was acquired through
an acquisition of securities and advise USTK as to the performance of the
managing entity.



15

--------------------------------------------------------------------------------



SALES AND DISPOSITIONS

     Authority. The Servicer shall not sell or dispose of any Timberland
Investments without the prior written consent of USTK and, to the extent
required by the Indenture, the Control Party and the Insurer; provided, however,
that nothing contained herein shall prohibit the Servicer from selling or
disposing of timber in accordance with the Annual Action Plan or in the ordinary
course of business, so long as such sale or disposal is permitted by the
Indenture.

Procedure for the Disposition.

     The Servicer may, from time to time, in its discretion, recommend the sale
and disposition of all, or portions of, the Timberland Investment by submitting
to USTK a Disposition Package. Within a reasonable time of receiving the
Disposition Package, USTK shall notify the Servicer of its approval or
disapproval of the disposition. If USTK fails to respond, the Disposition
Package shall be considered disapproved. If disapproved, the Servicer shall
continue to manage the affected portion of the Timberland Investment in
accordance with the approved Annual Action Plan. If approved, the Servicer shall
conduct a search for and identify a potential buyer or buyers and proceed to
dispose of the Timberland Investment.

     Following receipt by the Servicer of any bona fide offer to purchase the
Timberland Investment, or any part of it, the Servicer shall promptly inform
USTK in writing, and provide the Servicer’s preliminary evaluation of the risks
and opportunities of the disposition in light of the Investment Guidelines,
current and projected economic conditions and the needs of USTK. In addition,
following receipt by the Servicer of an expression of interest to purchase the
Timberland Investment, or any part of it, the Servicer shall notify USTK and, if
requested by USTK, the Servicer shall preliminarily evaluate the risks and
opportunities of the disposition in light of the Investment Guidelines, current
and projected economic conditions and the needs of USTK. In either case, if USTK
wishes to consider the disposition possibility more seriously, USTK may request
that the Servicer prepare such additional analyses as may be necessary to fully
evaluate the option.

     Disposition Package. The term “Disposition Package” means a written
proposal submitted to USTK by the Servicer which shall identify the Timberland
Investment that the Servicer believes should be disposed of, the reasons for the
disposition recommendation (including the risks and opportunities of the
disposition), potential purchasers/bidders, assessment of the risks and
opportunities of continuing to hold the Timberland Investment, expected
disposition expenses, the Servicer's proposed strategy for marketing and
effectuating the disposition, the recommended sales price (including appraisals
or other data, calculations and assumptions supporting such recommendation) and
any other matter reasonably requested by USTK.



16

--------------------------------------------------------------------------------



     Consummation of the Disposition. The Servicer shall use all commercially
reasonable efforts to pursue the sale of Qualified Timberland Investments
approved for disposition by USTK (in accordance with the conditions and
limitations placed on the disposition by USTK), including, as applicable, but
without limitation: (a) conducting a search for and identifying a potential
buyer or buyers, (b) preparing and negotiating a purchase and sale agreement,
(c) preparing and negotiating such other documents, instruments and certificates
for the transfer of title to the buyer as may be customary or otherwise required
(including without limitation all deeds, bills of sale, assignments of leases
and other rights, affidavits of authority, and the like) and (d) coordinating
the closing of such sale. The Servicer shall give USTK a reasonable opportunity
to review the form of all documents effectuating the disposition in advance of
their execution by the Servicer.

     Proceeds from the Disposition. All net cash proceeds from the disposition
of the Timberland Investment, or any part of it, shall be placed in the bank
accounts of, and as directed by, USTK.

INVESTMENT VEHICLE

     Establishment of Investment Vehicle. If, from time to time, USTK determines
that it wishes to acquire or otherwise invest in a Qualified Timberland
Investment through an Investment Vehicle and so notifies the Servicer, the
Servicer shall cause the Investment Vehicle to be created, in the form and
jurisdiction requested by USTK.

     Services to Investment Vehicle. If and as requested by USTK, the Servicer
shall provide to the Investment Vehicle the same Services (or some of them, as
directed by USTK) on the same basis that the Servicer provides the Services to
USTK under this Agreement. The Investment Vehicle and the Servicer shall execute
such documents as may be reasonably necessary to confirm the scope of the
Services to be provided by the Servicer to the Investment Vehicle. The
Investment Vehicle and USTK, or either of, shall have the right to enforce the
obligations owed the Investment Vehicle under this Agreement.



17

--------------------------------------------------------------------------------



LIMITATIONS ON THE AUTHORITY OF THE SERVICER

Limitations on Authority.

     Nothing in this Agreement shall be deemed to authorize the Servicer (in its
capacity as agent for USTK under this Agreement) to commence (either in USTK's
name or its own) any action or proceeding before any court, administrative
agency or other governmental body or to file any counter-claims, cross-claims or
third-party claims in any such action or proceeding, without first obtaining
USTK's written approval. USTK shall timely respond to any requests to do so.

     Nothing in this Agreement shall be deemed to authorize the Servicer to take
any action that would constitute a breach of any provision of USTK's operating
agreement, as it may be amended from time to time, or to breach or otherwise
compromise USTK's ability to comply with any of the provisions of the
Transaction Documents or any other contract, agreement, easement, lease, license
or any other binding legal commitment of which the Servicer is aware.

     Power of Attorney. The Servicer shall have the authority to execute all
documents necessary to manage the Timberland Investment as provided for in this
Agreement, including applications for all required permits and licenses,
execution of timber and log sale contracts, timber deeds, leases, easements,
licenses and similar instruments in the ordinary course of USTK's business and
necessary governmental filings (including, without limitation, tax statements,
payments and filings). Upon request of the Servicer, USTK shall execute such
limited forms of powers of attorney as may reasonably be needed from time to
time to facilitate the Servicer's execution of the foregoing documents in
furtherance of providing the Services to USTK under this Agreement.

FEES, COMPENSATION AND EXPENSES

     Reimbursements.The Servicer may, but shall not be required to, advance the
funds necessary to pay any Operating Expense, rather than requesting a transfer
of such funds from USTK pursuant to Section 2.04 of this Agreement. USTK shall
reimburse the Servicer for all Operating Expenses to the extent that the
Servicer has not received funds for such Operating Expenses pursuant to Section
2.04 of this Agreement, such reimbursement to be made no later than the Monthly
Payment Date following the request for such reimbursement.

     Annual Management Fee. Commencing on the date of determination of the
Determined Value of the Timberland Investment as of December 31st of the
preceding calendar year (the “Annual Determination Date”) and continuing until
the next Annual Determination Date, the Servicer's annualized management fee for
the Services it renders pursuant to this Agreement shall be equal to two percent
(2%) of the Determined Value of the Timberland Investment for the preceding
calendar year less the Fixed Operating Expenses reimbursed pursuant to Section
8.01. The management fee will be paid in monthly installments in advance on each
Monthly Payment Date, using the Fixed Operating Expenses reimbursed pursuant to
Section 8.01 during the previous month for purposes of calculating the amount of
such installment (such monthly payment being referred to as the “Servicing
Fee”). For the period commencing on the Effective Date and continuing through
the next Annual Determination Date, the annual management fee will be based on
the value of the Initial Timberland Investment determined by the closing
valuation ($200,000,000) and shall be equal to two percent (2%) of such amount,
calculated on an annualized basis.



18

--------------------------------------------------------------------------------



     The Determined Value shall be the fair market value of the Timberland
Investment as of each December 31st as determined by the Approved Appraisers and
set forth in the Appraisal or the Annual Valuation, as applicable. In the event
that either the Appraisal or Annual Valuation is not delivered in accordance
with the Indenture, an Approved Appraiser shall establish the fair market value
of the Timberland Investment (which shall be the Determined Value used to
compute the annual management fee under this Section 8.02).

     If a portion of the Timberland Investment is disposed of (excluding sales
of timber in the ordinary course of USTK's business) during the year, the annual
management fee shall be computed for the period: (i) prior to the disposition
(pro-rated to the date of closing) using the Determined Value as of the prior
December 31st (subject to whatever increases or decreases are appropriate to
account for dispositions or acquisitions closed since December 31st); and (ii)
for the period subsequent to the disposition (pro-rated to the date of closing)
by reducing the Determined Value as determined by the fair market value of the
timberland disposed of as appraised by an Approved Appraiser.

     If a portion of the Timberland Investment is acquired during the year, the
annual management fee shall be computed for the period: (i) prior to the
acquisition (pro-rated to the acquisition closing date) using the Determined
Value as of the preceding December 31st (subject to whatever increases or
decreases are appropriate to account for dispositions and acquisitions closed
since December 31st), and (ii) subsequent to the acquisition (pro-rated to the
acquisition closing date) by adding the amount paid for the Qualified Timberland
Investment (except where the disposition is for other than cash, in which event
the increase attributable to the Qualified Timberland Investment will be based
on the market value of the Qualified Timberland Investment as appraised by an
Approved Appraiser).

     Transaction Fee.In addition to the fee set forth in Section 8.02 of this
Agreement, USTK shall pay the Servicer, upon the consummation of any Qualified
Transaction, a transaction fee equal to one percent (1%) of the Transaction
Value of such Qualified Transaction.



19

--------------------------------------------------------------------------------



BOOKS AND RECORDS

     Maintenance of Books and Records. The Servicer shall maintain the books and
records of USTK in accordance with GAAP.

     Inspection of USTK’s Books and Records. Within two (2) Business Days of
receiving notice (describing with reasonable particularity the books and records
to be reviewed) from USTK, the Servicer shall make available for review by USTK
or its agents all books and records pertaining to the Timberland Investment.

     Audits. The Servicer shall at any time and from time to time during regular
business hours upon reasonable prior written notice, permit, the Insurer, so
long as the Insurer is the Control Party, and otherwise the Trustee (the “Audit
Control Party”), or its agents or representatives, access to:

     the Servicer’s offices and properties in order to inspect the records
pertaining to the Timberland Investment and examine and make copies and
abstracts of all books, correspondence and records of the Servicer and USTK as
appropriate to verify the Servicer’s and USTK’s compliance with this Agreement,
any other Transaction Documents to which either the Servicer or USTK is a party
and any other agreement contemplated hereby or thereby, and the Audit Control
Party and/or its agents and representatives may examine and audit the same, and
make photocopies and computer tape or other computer replicas thereof (as
appropriate), and the Servicer agrees to render to the Audit Control Party
and/or its agents and representatives, at USTK’s cost and expense, such clerical
and other assistance as may be reasonably requested with regard thereto,
including without limitation, any necessary assistance with the Audit Control
Party’s visual inspection of the Timberland Investment; and the Servicer’s
officers or employees in order to discuss matters relating to the Timberland
Investment or the Servicer’s or USTK’s performance hereunder or under any other
Transaction Document to which either the Servicer, UST Services or USTK is a
party and any other agreement contemplated hereby or thereby with any of the
officers or employees of the Servicer and UST Services having knowledge of such
matter.



20

--------------------------------------------------------------------------------



Expenses incurred in the course of each such audit shall be at the sole expense
of USTK; provided that so long as no Event of Default has occurred and is
continuing, and in the reasonable judgment of the Insurer there are no material
findings during any such audit or evaluation, the Insurer shall conduct such
audits and evaluations no more than quarterly during the first year after the
Effective Date, semi-annually during the second year after the Effective Date
and annually each year thereafter. The Audit Control Party and its agents and
representatives shall also have the right to discuss the Servicer’s and USTK’s
affairs with the officers and employees of the Servicer, UST Services and the
Servicer’s independent accountants (to the extent that such independent
accountants have been or are currently retained by the Servicer) and to verify
under appropriate procedures the validity, amount, quality, quantity, value and
condition of, or any other matter relating to, the Timberland Investment.

     Confidentiality. The Servicer’s obligations under Sections 9.03 shall be
contingent upon the prior execution by the Insurer, the Control Party, the
Trustee, the Audit Control Party or their respective agents or representatives
(as applicable) of an agreement which maintains the confidentiality of
Confidential Information and which shall be substantially in the form attached
hereto as Exhibit B.

     GIS Data. The Servicer hereby acknowledges and agrees that all books,
records and information regarding the Timberland Investment, including, without
limitation, the GIS Data which is maintained by the Servicer, is the property of
USTK. On the Effective Date and each September 14th occurring thereafter during
the term of the Indenture, the Servicer shall deliver to the Insurer and the
Control Party a copy of the GIS Data in readable electronic format. USTK hereby
acknowledges that the Servicer shall be entitled to retain a copy of all books,
records and information regarding the provision of the Services hereunder.

STANDARD OF CARE

     Standard. In the performance of all of the Services, the actions of the
Servicer shall be based on its best professional judgment and experience, and
such actions shall be in full accordance with the provisions of this Agreement,
including without limitation, the Annual Action Plan, the Long-Term Management
Plan and the Investment Guidelines (as modified from time to time). The Servicer
acknowledges and represents that it possesses special expertise in managing
timberland investments and agrees to discharge all of its responsibilities under
this Agreement using the care, skill, prudence and diligence that a prudent
timber and timberland expert familiar with the circumstances would exercise in
dealing with the property of another. The Servicer will act with respect to this
Agreement in a timely, efficient and professional manner and the Servicer will
require its contractors, agents and others acting on its behalf to do the same.

     No Guarantees of Financial Results. Nothing in this Agreement (nor any
information required to be generated by the Servicer under this Agreement for
USTK or any other Person) shall be deemed to make the Servicer a guarantor of
the financial results of the Timberland Investment, including, without
limitation, the acquisition of Qualified Timberland Investments or the
disposition of all, or any portion of, the Timberland Investment.



21

--------------------------------------------------------------------------------



AGENTS AND CONTRACTORS

     Agents and Contractors. At the Servicer's discretion, the Servicer may
provide some of the Services under this Agreement either directly or indirectly
through Affiliates, agents, or independent contractors, provided that: (a) the
Servicer shall use the same degree of care and diligence in the selection and
oversight of such third parties as would be exercised by a prudent person
experienced in the business of managing and operating commercial timberlands for
another person; (b) the use of any such third party shall not relieve the
Servicer from its obligations for proper performance of the Services; and (c)
the terms of any such third party’s appointment shall be in writing (a copy of
which shall be maintained by the Servicer in its files), shall not obligate
either USTK or its property and shall require said third party to make its books
and records relating to the Timberland Investment available for inspection by
USTK, the Audit Control Party upon the same terms as the books and records are
available under Article IX. The Servicer shall be responsible for directing and
supervising all such third parties with the same degree of care and skill as
would be used by a prudent person experienced in the business of managing and
operating commercial timberlands.

LAWS, RULES, REGULATIONS AND ORDINANCES

     Compliance. The Servicer shall abide by all federal, state, local and other
laws, rules, regulations or ordinances applicable to its actions in rendering
the Services under this Agreement and shall require the same of all
third-parties that the Servicer elects to employ to assist in performing the
Services.

     Acquisitions. The Servicer will not acquire a Qualified Timberland
Investment for USTK: (i) that is in violation of any federal, state, local or
other law, rule, regulation or ordinance relating to any environmental condition
(including, without limitation, the presence of Hazardous Material) which would
have a material impact on the value of the Qualified Timberland Investment; (ii)
if the Servicer is aware of a reasonable likelihood that Hazardous Material is
present thereon (unless the Servicer secures USTK's advance written waiver of
this requirement); or (iii) if the Servicer is aware of a reasonable likelihood
that the Qualified Timberland Investment has been used by any person for the
generation, manufacture, storage or disposal of any Hazardous Material, other
than in the ordinary and lawful course of timberland management activities.

     Management. The Servicer shall use it best efforts to insure that Hazardous
Materials are not permitted on the Timberland Investment, other than in the
ordinary, customary and lawful course of timberland management activities.



22

--------------------------------------------------------------------------------



CONFIDENTIALITY

     The Servicer. During the term of this Agreement and at all times
thereafter, the Servicer shall maintain the confidentiality of all Confidential
Information; provided that the Servicer may disclose Confidential Information
to: (a) the Servicer’s directors, officers, employees, agents, attorneys and
Affiliates; (b) the Servicer’s professional advisors, agents and subcontractors,
provided that the Servicer shall simultaneously disclose the confidential nature
thereof and request that such person hold confidential the Confidential
Information substantially in accordance with the terms of this Section 13.01;
(c) any federal or state regulatory authority having jurisdiction over the
Servicer; (d) any of the Secured Parties; or (e) any other Person to the extent
reasonably necessary to comply with any law, rule, regulation, order, subpoena
or other legal process applicable to the Servicer or as appropriate in
connection with any litigation to which the Servicer is a party, provided that
the Servicer shall promptly notify USTK in writing of any such disclosure.

     USTK. During the term of this Agreement and at all times thereafter, USTK
shall maintain the confidentiality of all Confidential Information; provided
that USTK may disclose Confidential Information to: (a) its directors, officers,
employees, agents, attorneys and Affiliates; (b) its professional advisors,
agents and subcontractors, provided that USTK shall simultaneously disclose the
confidential nature thereof and request that such person hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 13.02; (c) any federal or state regulatory authority having jurisdiction
over USTK; (d) any of the Secured Parties; or (e) any other Person to the
extent, reasonably necessary to comply with any law, rule, regulation, order,
subpoena or other legal process applicable to USTK or as appropriate in
connection with any litigation to which USTK is a party, provided that USTK
shall promptly notify the Servicer and/or UST Services (as applicable) in
writing of any such disclosure.

CONFLICTS OF INTEREST

     No Benefits. Other than the Servicing Fee and reimbursable fees and
expenses provided for in this Agreement, neither the Servicer nor any of its
Affiliates, officers or directors, employees, agents or other representative
shall directly or indirectly receive any benefit from any activity contemplated
by this Agreement (except as disclosed in advance by the Servicer and approved
by USTK in writing).

     Disclosure of Interests. The Servicer shall disclose to USTK any investment
or economic interest of the Servicer, its Affiliates, officers, directors or
employees, in any property which may be enhanced by any action taken (or
omitted) under this Agreement. In addition, the Servicer shall disclose to USTK
in writing any planned investment in commercial timberlands located in the
United States by the Servicer or any of its Affiliates.

     Separate Contracts. Notwithstanding anything to the contrary in Section
14.02, neither the Servicer nor any of its Affiliates shall be precluded from
receiving compensation, fees or reimbursements pursuant to separate contracts
with USTK, nor shall the Servicer be prevented from hiring any Affiliate to
perform Services hereunder (in lieu of hiring any unaffiliated person to perform
such Services) so long as the fees and expenses of such Affiliate are reasonably
appropriate, customary and on terms similar to that which could be negotiated on
an arm's-length basis, and such hiring and fees are disclosed to USTK in
writing.



23

--------------------------------------------------------------------------------



     Services to Others. The Servicer may now or in the future maintain or
manage properties and provide discretionary or non-discretionary management
services for other accounts and clients. Depending upon investment objectives,
policies and guidelines, cash availability and other factors, the Servicer may
render advice or take action with respect to such other accounts and clients
which are similar to or differ from the advice rendered or the timing or nature
of the actions contemplated by this Agreement; and accordingly, transactions for
such other accounts and clients may or may not be consistent with the
transactions contemplated by this Agreement. It is understood that the Servicer,
its members, officers, directors, Affiliates, agents, representatives and
employees, and any other account, client or Affiliate of the Servicer, may have,
acquire, increase, decrease or dispose of positions in investments, including,
without limitation, other timberland investments, at or about the time that
Servicer is acquiring or disposing of positions in the same or similar
investments with respect to Qualified Timberland Investments. When opportunities
occur which are consistent with the investment objectives and guidelines of more
than one account or client, it is the policy of the Servicer to not favor one
account or client over another, and to allocate such investment opportunities to
the particular accounts or clients involved based on their respective investment
objectives, policies and guidelines, and cash availability.

REPORTING REQUIREMENTS

     Activity Reports. Within forty-five (45) days (or within ninety (90) days
for audited reports) after the end of each of the first three quarters of each
calendar year and within ninety (90) days after the end of each calendar year,
the Servicer shall furnish to USTK, the Control Party and the Insurer a report
summarizing activity during such quarter or for the year then ended, including
the following: (a) Timberland Investments purchased, disposed of and managed by
the Servicer during the period; (b) a list of successful and unsuccessful
acquisitions or dispositions together with an explanation of all unsuccessful
efforts; (c) balance sheets, cash flow, income statements; (d) budget variance
analysis; (e) a cash reconciliation; and (f) bank account balances (including
status and projections of budgeted reserve) for the Timberland Investment. Each
annual report shall also describe the status of all pending acquisitions and
dispositions and any changes to the Long-Term Management Plan for the Timberland
Investment recommended by the Servicer.

     Auditing. Reports as provided for in Section 15.01 may be audited by
independent auditors chosen by USTK. All such audits shall be at USTK's expense.

Other Reports and Information.

     The Servicer shall provide USTK with such other reports and information as
USTK may reasonably request, including an annual presentation to USTK and its
advisors which shall provide a review of the current status of the Timberland
Investment (from a portfolio perspective), the perceived present and future
investment environment, the types and amount of Qualified Timberland Investments
to seek and the underlying rationale for the same, goals for discharging other
management responsibilities, such as circumstances affecting the Timberland
Investment being monitored by the Servicer, and steps during the upcoming year
that are anticipated as necessary to further the Investment Guidelines.

     The Servicer shall provide USTK with: (i) the Quarterly Valuation; (ii) all
information necessary to facilitate USTK in the preparation of the Appraisal and
the Annual Valuation, as applicable; (iii) all of the reports required to be
delivered by Section 21.10 of this Agreement; and (iv) any other report required
to be delivered by USTK under the Transaction Documents.



24

--------------------------------------------------------------------------------



INSURANCE

     Insurance. The Servicer may self-insure against any and all risks, losses
and liabilities relating to or arising out of this Agreement and the performance
of the Services by the Servicer, including without limitation the errors and
omissions of its employees; provided, however, that the foregoing shall not
prohibit the Servicer from obtaining any insurance that it deems necessary or
desirable in the conduct of its business, whether related or unrelated to this
Agreement.

     Notwithstanding the foregoing, the Servicer shall at its own expense, at
all times during the performance of the Services hereunder, carry, maintain and
provide USTK, the Trustee and the Insurer upon request with appropriate evidence
of any and all workers’ compensation, state disability, and occupational disease
insurance required by applicable law of the state(s) in which the Services are
to be performed. USTK shall not be responsible or liable to the Servicer or any
of the Servicer’s employees, agents, contractors and other representatives,
including the Servicer’s insurance carrier(s), for any workers’ compensation,
state disability or occupational disease coverage or benefits provided or to be
provided to any of the Servicer’s employees, agents, contractors and other
representatives. The Servicer hereby waives any and all claims and any other
rights that it, its agents (including insurance carriers) or any of the
Servicer’s employees, agents, contractors and other representatives have or may
have against USTK for any workers’ compensation, state disability and
occupational disease coverage or benefits, or any sums paid or to be paid by the
Servicer relating to any claims by any of the Servicer’s employees, agents,
contractors and other representatives against USTK.

     Third Parties to Provide Insurance. The Servicer shall require those
entering into contracts, leases, or easements with respect to the Timberland
Investment to maintain insurance covering the timberlands affected by their
contract, lease or easement and covering any and all risks, losses and
liabilities relating to or arising out of the operations of such persons on the
Timberland Investments of the types and with policy limits that are reasonable
and customarily required by managers and operators of timberlands or public
forest product companies with investments in timberland comparable or larger in
size to the Timberland Investment hereunder, and to name USTK or Investment
Vehicle, as appropriate, as an additional insured under such policies.



25

--------------------------------------------------------------------------------



     No Other Casualty Insurance. Other than the insurance coverage identified
in Sections 16.01 and 16.02 of this Agreement, consistent with industry
practice, the Servicer will not maintain general insurance against fire or other
similar casualty damage to standing timber that constitutes a portion of the
Timberland Investment. The Servicer shall obtain such other property damage, or
hazard insurance, general and excess liability coverage, and other insurance as
may be deemed necessary or desirable in the reasonable judgment of the Servicer
to protect the interest of USTK (or Investment Vehicle) in the Timberland
Investment and to protect USTK (and the Investment Vehicle) against liability
arising out of ownership of the Timberland Investment, which insurance shall be
reasonable and customary among managers and operators of timberlands or public
forest product companies with investments in timberland comparable or larger in
size to the Timberland Investment. Where USTK (or an Investment Vehicle) is the
sole owner of the timberland comprising the Timberland Investment, any such
insurance policy shall name USTK (or the Investment Vehicle, if appropriate)
and, during the term of the Indenture, the Trustee as additional insureds, and
any such property damage policy shall name USTK (or, if appropriate, the
Investment Vehicle) and, during the term of the Indenture, the Trustee as loss
payees. The Servicer shall, or cause others to, provide the Investment Vehicle
with certificates of such insurance at least annually.

REPRESENTATIONS AND WARRANTIES OF THE SERVICER

The Servicer hereby represents, warrants and covenants to USTK as follows:

     Experience. The Servicer has the requisite and appropriate skill, expertise
and personnel necessary to perform the Services in the manner and with the care
and skill contemplated by this Agreement.

     Due Organization and Good Standing. The Servicer is duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
full power, authority and legal right to own its properties and conduct its
business as such properties are presently owned and such business is presently
conducted, and to execute, deliver and perform its obligations under this
Agreement. The Servicer is duly qualified to do business and is in good standing
as a foreign limited liability company, and has obtained all necessary licenses
and approvals in each jurisdiction in which the nature of its activities
requires such qualification or licensing.

     Due Authorization and No Conflict. The execution, delivery and performance
by the Servicer this Agreement have in all cases been duly authorized by the
Servicer by all necessary company action, and do not contravene with (a) the
Servicer’s organizational documents, (b) any law, rule or regulation applicable
to the Servicer, (c) any contractual restriction contained in any indenture,
loan or credit agreement, lease, mortgage, deed of trust, security agreement,
bond, note, or other agreement or instrument binding on or affecting either the
Servicer or its property or (d) any order, writ, judgment, award, injunction or
decree binding on or affecting either the Servicer or its property, and do not
result in or require the creation of any lien upon or with respect to any of
their respective properties.

     Governmental and Other Consents. All approvals, authorizations, permits,
consents, orders or other actions of, and all registration, qualification,
designation, declaration, notice to or filing with, any Person or of any
governmental body or official required in connection with (a) the execution and
delivery of this Agreement, (b) the performance of and the compliance with the
terms hereof and (c) the operation of the Timberland Investment or the
harvesting of timber as and to the extent contemplated in the Timber Plans, have
been obtained and are in full force and effect.



26

--------------------------------------------------------------------------------



     Enforceability. This Agreement has been duly and validly executed and
delivered by the Servicer and constitutes the legal, valid and binding
obligation of the Servicer, enforceable against the Servicer in accordance with
its terms, except as enforceability may be subject to or limited by Debtor
Relief Law or by general principles of equity (whether considered in a suit at
law or in equity).

     No Litigation. Except as set forth in Exhibit C, there are no proceedings
or investigations pending or, to the best of the Servicer’s knowledge,
threatened against the Servicer before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality.

     Accuracy of Information.All certificates, reports, financial statements and
similar writings furnished by the Servicer hereunder or on behalf of USTK under
the Transaction Documents to USTK, the Noteholders, the Trustee, or the Insurer
at any time pursuant to any requirement of, or in response to any request of any
such party under this Agreement or any other Transaction Document or any
transaction contemplated hereby or thereby, have been, and all such
certificates, reports, financial statement and similar writings hereafter
furnished by the Servicer to such parties will be, true and accurate in every
respect material to the transactions contemplated hereby on the date as of which
any such certificate, report, financial statement or similar writing was or will
be delivered, and shall not at the time the same are so furnished, be otherwise
misleading in light of the circumstances under which such information was
furnished (except that all certificates, reports, financial statements and
similar writings prepared by a party other than the Servicer (or an Affiliate)
are true and accurate only to the extent of the Servicer’s knowledge).

     Subsidiaries. The Servicer owns all of the membership interests of U.S.
Timberlands Services Yakima, LLC, a Delaware limited liability company (the
“Servicer Sub”). Except for the Servicer Sub, the Servicer has no Subsidiaries
and does not own or hold, directly or indirectly, any capital stock or equity
security of, or any equity interest in, any Person.

     No Default Under Other Agreements. No event of default has occurred and is
continuing with respect to any note, indenture, loan agreement, mortgage, lease,
deed or other agreement to which the Servicer is a party or by which it or its
property is bound, except for any default that could not reasonably be expected
to have a Material Adverse Effect. The Servicer is in full compliance with this
Agreement and no Servicer Default or event permitting the termination of this
Agreement by any party hereto has occurred.

     Ownership. U.S. Timberlands Holdings Group, LLC directly owns (both
beneficially and of record) at least 75% of the outstanding membership interests
of the Servicer. Such membership interests are validly issued, fully paid and
nonassesable and there are no options, warrants or other rights to acquire
interests in the Servicer.



27

--------------------------------------------------------------------------------



     Taxes. The Servicer has filed or caused to be filed all federal, state and
local tax returns which are required to be filed by it, and has paid or caused
to be paid all taxes shown to be due and payable on such returns or on any
assessments received by it, other than any taxes or assessments the validity of
which are being contested in good faith by appropriate proceedings and with
respect to which the Servicer has set aside adequate reserves on its books in
accordance with GAAP and which proceedings have not given rise to any lien.
There are no claims for taxes being asserted against the Servicer.

     Compliance with Law. The Servicer is in compliance with all applicable
laws, ordinances, orders, rules and regulations of any Governmental Authority
having relevant jurisdiction, including, without limitation, all Timber Laws,
except for any noncompliance that could not reasonably be expected to have a
Material Adverse Effect.

     ERISA.Neither the Servicer nor any of its ERISA affiliates currently
maintains or contributes to, or has at any time maintained or contributed to, a
Benefit Plan or a Multiemployer Plan.

     Insurance. The Servicer maintains, or there is maintained on behalf of the
Servicer, insurance as is reasonably customary and advisable for companies in
its business.

SECTION 17.15

     No Material Adverse Change. There has been no material adverse change in
the financial condition, operations and/or business of the Servicer, nor any
other event or circumstance that has had a Material Adverse Effect with respect
to the Servicer, since December 31, 2001.

REPRESENTATIONS AND WARRANTIES OF USTK

USTK hereby represents, warrants and covenants to the Servicer as follows:

     Due Organization and Good Standing. USTK is duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
full power, authority and legal right to own its properties and conduct its
business as such properties are presently owned and such business is presently
conducted, and to execute, deliver and perform its obligations under this
Agreement. USTK is duly qualified to do business and is in good standing as a
foreign limited liability company, and has obtained all necessary licenses and
approvals in each jurisdiction in which the nature of its activities requires
such qualification or licensing.

     Due Authorization and No Conflict. The execution, delivery and performance
by USTK of this Agreement have in all cases been duly authorized by USTK by all
necessary company action, and do not contravene (a) USTK’s organizational
documents, (b) any law, rule or regulation applicable to USTK, (c) any
contractual restriction contained in any indenture, loan or credit agreement,
lease, mortgage, deed of trust, security agreement, bond, note, or other
agreement or instrument binding on or affecting USTK or its property or (d) any
order, writ, judgement, award, injunction or decree binding on or affecting USTK
or its property, and do not result in or require the creation of any lien upon
or with respect to any of its properties.



28

--------------------------------------------------------------------------------



     Governmental and Other Consents. All approvals, authorizations, permits,
consents, orders or other actions of, and all registration, qualification,
designation, declaration, notice to or filing with, any person or of any
governmental body or official required in connection with (a) the execution and
delivery of this Agreement, (b) the performance of and the compliance with the
terms hereof and (c) the operation of the Timberland Investment, have been
obtained and are in full force and effect.

     Enforceability. This Agreement has been duly and validly executed and
delivered by USTK and constitutes the legal, valid and binding obligation of
USTK, enforceable against USTK in accordance with its terms, except as
enforceability may be subject to or limited by Debtor Relief Law or by general
principles of equity (whether considered in a suit at law or in equity).

     No Litigation. There are no proceedings or investigations pending or, to
the best of USTK’s knowledge, threatened against USTK before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality, except for proceedings or investigations that could not
reasonably be expected to have a Material Adverse Effect.

     No Default Under Other Agreements. No event of default has occurred and is
continuing with respect to any note, indenture, loan agreement, mortgage, lease,
deed or other agreement to which USTK is a party or by which it or its property
is bound, except for any default that could not reasonably be expected to have a
Material Adverse Effect.

     Taxes. USTK has filed or caused to be filed all federal, state and local
tax returns which are required to be filed by it, and has paid or caused to be
paid all taxes shown to be due and payable on such returns or on any assessments
received by it, other than any taxes or assessments the validity of which are
being contested in good faith by appropriate proceedings and with respect to
which USTK has set aside adequate reserves on its books in accordance with GAAP
and which proceedings have not given rise to any lien. There are no claims for
taxes being asserted against USTK.

     Compliance with Law. USTK is in compliance with all applicable laws,
ordinances, orders, rules and regulations of any Governmental Authority having
relevant jurisdiction, including, without limitation, all Timber Laws, except
for any noncompliance that could not reasonably be expected to have a Material
Adverse Effect.

     ERISA. None of USTK or its ERISA Affiliates currently maintains or
contributes to, or has at any time maintained or contributed to, a Benefit Plan
or a Multiemployer Plan.

     Insurance. USTK maintains insurance as is reasonably customary and
advisable for companies in its business.



29

--------------------------------------------------------------------------------



INDEMNIFICATION

     Indemnification of USTK. The Servicer shall defend, indemnify and hold
harmless USTK, its assigns, any Investment Vehicle, and their employees,
officers and directors, agents, contractors and other representatives from any
and all claims, obligations, penalties, liability, loss, damages, costs, fees
and expenses (including without limitation attorneys and expert fees (testifying
and non-testifying)), actions, suits, judgments and injuries arising out of or
resulting from: (a) any acts or omissions of the Servicer that (i) are a breach
by the Servicer of any obligation under this Agreement or (ii) that are grossly
negligent or a willful act or omission of the Servicer, its employees, officers
and directors, agents, contractors or other representatives; (b) reliance on any
representation or warranty or statement made by the Servicer in connection with
this Agreement or any Transaction Document that shall have been incorrect in any
material respect when made; (c) any investigation, litigation or proceeding
related to this Agreement which is commenced by a third party; and (d) the use,
possession, ownership or operation by the Servicer or any of its Affiliates of
any of the Collateral that constitutes real property or any environmental
liability allegedly arising out of or in connection with such real property. The
provisions of this Section 19.01 shall survive the termination of this
Agreement.

     Indemnification of the Servicer. USTK shall defend, indemnify and hold
harmless the Servicer, its employees, officers and directors, agents,
contractors and other representatives from any and all liability, loss, damages,
costs, fees and expenses (including without limitation attorneys and expert fees
(testifying and non-testifying)) arising out of or resulting from the failure of
USTK to fund the acquisition of a Qualified Timberland Investment when required
to do so under Article 4 of this Agreement, or from USTK's failure to take some
other action required of it under this Agreement.

Further Indemnification.Without limiting the foregoing in any way, the Servicer
shall defend, indemnify and hold harmless the Indemnified Parties from:

     any and all federal, state, local, or other tax or tax-related liability
(including without limitation, liability for back withholding, penalties,
interest, and attorneys’ fees) incurred by any of them attributable to or
relating in any way to any compensation or other amounts paid or not paid to any
of the Servicer’s employees, agents, contractors and other representatives in
consideration of their services pursuant to this Agreement or otherwise; and

     any and all liability, loss, damages, settlements, costs, fees and expenses
(including without limitation attorneys and expert fees (testifying and
non-testifying)) arising out of or resulting from any claim(s) or demand(s) by
or on behalf of any of the Servicer’s employees, agents, contractors or other
representatives against any or all of the Indemnified Parties: (i) seeking
compensation or employee or other benefits of any kind from any of the
Indemnified Parties; (ii) based on an alleged relationship with any of the
Indemnified Parties of master and servant or employer and employee, including
without limitation claims under any federal, state, local, or other employment,
equal employment opportunity, wage and hour or labor law, regulation, common law
theory or other source of law; or (iii) alleging misrepresentation, breach of
warranty or agreement, negligence, recklessness, intentional wrongdoing, strict
liability, injury or death to person(s) or loss of or damage to property arising
out of or related to any act or omission of the Servicer or any of its
employees, agents, contractors or other representatives, including without
limitation any such act or omission that is a breach by the Servicer of any
obligation under this Agreement.



30

--------------------------------------------------------------------------------



EVENTS OF DEFAULT

     Events of Default. The occurrence of any of the following events shall
constitute a “Servicer Default” hereunder:

     Any failure by the Servicer to make any payment, transfer or deposit
required to be made hereunder on or before the date such payment, transfer or
deposit is required to be made and such failure continues unremedied for a
period of three (3) Business Days after written notice thereof to the Servicer.

     Any failure on the part of the Servicer to observe or perform any required
covenant or agreement relating to the Services or otherwise required to be
performed hereunder (other than the covenant described in Section 20.01(a),
above), provided that such failure continues unremedied for a period of fifteen
(15) days after written notice thereof to the Servicer.

     Any representation or warranty made by the Servicer under this Agreement or
other information or report delivered pursuant hereto shall prove to have been
false or incorrect in any material respect when made.

     A decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
Debtor Relief Law or the appointment of a conservator or receiver or liquidator
or other similar official in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Servicer and
such decree or order shall have remained in full force undischarged or unstayed
for a period of sixty (60) consecutive days.



31

--------------------------------------------------------------------------------



     The Servicer shall consent to the appointment of a conservator or receiver
or liquidator or other similar official in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings of or relating to
the Servicer or UST Services or of or relating to all or substantially all of
the Servicer’s property.

     The Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of or otherwise
voluntarily commence a case or proceeding under any applicable Debtor Relief
Law, make an assignment for the benefit of its creditors or voluntarily suspend
payment of its obligations.

     A final judgment or judgments shall be rendered against the Servicer for
the payment of money in excess of $750,000 in the aggregate, other than that
portion of the final judgment covered by insurance, and such judgments shall not
be discharged or execution thereon stayed pending appeal or review within thirty
(30) days after entry of judgment, or, in the event of such stay, such judgment
shall not be discharged within ten days after such stay expires.

     The Servicer shall fail to pay any principal of or interest on any
Indebtedness having a principal amount of $50,000 or greater when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; or any other default under any agreement or
instrument relating to any such Indebtedness or any other event, shall occur and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument if the effect of such default or event is to accelerate,
or to permit the acceleration of, the maturity of such Indebtedness; or any such
Indebtedness shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled required prepayment) prior to the stated
maturity thereof.

     The Servicer shall cease to be able to discharge its duties under this
Agreement, or shall experience a material adverse change in its business,
assets, liabilities, operations, or financial condition or cease to conduct its
business in the ordinary course.

     The failure to comply with the Annual Action Plan as it relates to the
harvesting of timber in any material respect.



32

--------------------------------------------------------------------------------



     John M. Rudey, U.S. Timberlands Holdings Group, LLC and/or entities
controlled by John M. Rudey shall cease to own at least 75% of the issued and
outstanding membership interests of the Servicer.

     The failure of the Servicer to maintain positive cash flow during any two
(2) consecutive fiscal quarters.

ADDITIONAL COVENANTS

     Notice to the Trustee. As long as the Indenture is in effect, the Servicer
shall deliver to the Control Party, the Insurer and the Trustee duplicate
original copies of all notices, statements, communications and instruments
delivered or required to be delivered to USTK pursuant to this Agreement.

     Amendments, Modifications and Termination. As long as the Indenture is in
effect, the Servicer shall not enter into any agreement amending, modifying or
terminating this Agreement, without the prior written consent, which shall not
be unreasonably withheld or delayed, of the Control Party, the Insurer and the
Trustee and any such amendment, modification, termination, selection or consent
without such consent by the Control Party, the Insurer and the Trustee shall be
void.

     Corporate Separateness. The Servicer acknowledges that the Noteholders and
the Insurer are entering into the transactions contemplated by the Transaction
Documents in reliance upon USTK’s identity as a legal entity that is separate
from the Servicer, U.S. Timberlands Company, L.P. and any Affiliates thereof,
other than Klamath Holdings and Finance Corp. (each a “Timberlands Entity”).
Therefore, from and after the date of execution and delivery of this Agreement,
the Servicer will take all reasonable steps including, without limitation, all
steps that USTK or the Insurer may from time to time reasonably request to
maintain USTK’s identity as a separate legal entity and to make it manifest to
third parties that USTK is an entity with assets and liabilities distinct from
those of any Timberlands Entity and not just a division of a Timberlands Entity.
Without limiting the generality of the foregoing and in addition to the other
covenants set forth herein, the Servicer (i) will not hold itself out to third
parties as liable for the debts of USTK nor purport to own the Timberland
Investment and other assets acquired by USTK and (ii) will take all other
actions necessary on its part to ensure that USTK is at all time in compliance
with the covenants set forth in Section 3.02 (i) of the Indenture.

     Compliance with Laws, Etc. The Servicer will comply with all applicable
laws, rules, regulations and orders with respect to it, its business and
properties, including, without limitation, all Timber Laws, ERISA, the Internal
Revenue Code and all Environmental Laws, and all Transaction Documents to which
it is a party, except for such noncompliance which would not have a Material
Adverse Effect.

     Preservation of Legal Existence. The Servicer will preserve and maintain
its legal existence, rights, franchises and privileges in the jurisdiction of
its organization, and qualify and remain qualified in good standing as a foreign
organization, and maintain all necessary licenses and approvals, in each
jurisdiction where it is necessary to maintain such existence, rights,
franchises, privileges, qualifications, licenses and approvals in order to
operate its business.



33

--------------------------------------------------------------------------------



SECTION 21.06 [Reserved.]

     Keeping of Records and Books of Account. The Servicer will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Timberland Investment
in the event of the destruction or loss of the originals thereof) and keep and
maintain, all documents, books, records and other information reasonably
necessary or advisable for the operation of the Timberland Investment.

[Reserved]

     Taxes. The Servicer will file or cause to be filed, and cause each of its
Affiliates with whom it shares consolidated tax liability to file, all federal,
state and local tax returns which are required to be filed by it. The Servicer
will pay or cause to be paid all taxes shown to be due and payable on such
returns or on any assessments received by it, other than any taxes or
assessments, the validity of which are being contested in good faith by
appropriate proceedings and with respect to which the Servicer or the applicable
Affiliate shall have set aside adequate reserves on its books in accordance with
GAAP.

[Reserved].

     Reporting Requirements. As long as the Indenture is in effect, the Servicer
will maintain a system of accounting in accordance with sound accounting
practice and will furnish promptly to the Insurer, each Noteholder and the
Trustee and their duly authorized representatives such information respecting
the business and financial condition of the Servicer as may be reasonably
requested and, without any request, will furnish the Control Party, the Insurer
and the Trustee:

     as soon as available, and in any event within 45 days after the close of
each calendar quarter, (i) an unaudited summarized income statement of the
Servicer for such quarterly period and the year to date, and for the
corresponding periods of the preceding year, in reasonable detail, prepared by
the Servicer and certified by the chief financial officer of the Servicer and
(ii) a Timber Plan Report;

     as soon as available, and in any event within 45 days after the close of
each calendar quarter, a certificate signed by the managing member, the
chairman, president or chief financial officer of the Servicer containing
computations proving compliance with Section 20.01(j) and (k) of this Agreement
and stating that no Unmatured Servicer Default or Servicer Default exists
hereunder as of the date of such certificate, or if such an Unmatured Servicer
Default or Servicer Default exists, the nature thereof shall be specified;

     promptly after knowledge thereof shall have come to the attention of the
Servicer, written notice of any threatened or pending litigation, governmental
proceeding or labor dispute which could reasonably be expected to result in a
Material Adverse Effect;

     promptly after the occurrence thereof, notice of any Unmatured Event of
Default, Event of Default, Unmatured Servicer Default or Servicer Default.



34

--------------------------------------------------------------------------------



     Change in Business. The Servicer will not make any change in the character
of its business.

     ERISA Matters. The Servicer will not (a) engage or permit any ERISA
Affiliate to engage in any prohibited transaction for which exemption is not
available or has not previously been obtained from the DOL; (b) permit to exist
any accumulated funding deficiency, as defined in Section 302(a) of ERISA and
Section 412 (a) of the Internal Revenue Code, or funding deficiency with respect
to any Benefit Plan other than a Multiemployer Plan; (c) fail to make any
payments to any Multiemployer Plan that the Servicer or any ERISA Affiliate may
be required to make under the agreement relating to such Multiemployer Plan or
any law pertaining thereto; (d) terminate any Benefit Plan so as to result in
any liability; or (e) permit to exist any occurrence of any Reportable Event
described in Title IV of ERISA which represents a material risk of liability of
the Servicer or any ERISA Affiliate under ERISA or the Internal Revenue Code.

NOTICE

     Notice. Any notice to be given under this Agreement may be given either
personally or by mail, facsimile or overnight courier. If mailed, notice shall
be deemed to be effective three (3) days after deposited in registered or
certified mail with postage thereon prepaid addressed when mailed to:

USTK at:

U.S. Timberlands Klamath Falls, L.L.C. P.O. Box 10 6400 Hwy 66 Klamath Falls, OR
97601 Facsimile number: (541) 880-5472

The Servicer at:

U.S. Timberlands Services Company, L.L.C. 625 Madison Avenue Suite 10-B New
York, NY 10022 Facsimile number (212) 758-4009

The Insurer at:

MBIA Insurance Corporation 113 King Street Armonk, New York 10504

Attention: Insured Portfolio Management, Structured Finance

Facsimile number: (914) 765-3810

The Trustee at:

BNY Midwest Trust Company 2 North LaSalle Street, Suite 1020 Chicago, IL 60602
Attention: Structured Finance Group,

If given in any other manner, such notice shall be deemed to be effective (a)
when given personally, (b) when given by facsimile (if followed by a copy
delivered by registered or certified mail) or (c) one (1) day after given to a
recognized national overnight courier to be delivered.



35

--------------------------------------------------------------------------------



TERM AND TERMINATION

     Term. This Agreement will begin on the Effective Date and will continue in
effect for a term of thirty (30) days, which term shall be automatically renewed
for successive thirty (30) day terms unless USTK delivers written notice to the
Servicer at least ten (10) days prior to the end of a term that such term will
not be renewed or unless otherwise terminated in accordance with Sections 23.02
and 23.03 below or terminated by USTK upon ten (10) days prior written notice to
the Servicer.

     Termination by Servicer. The Servicer may resign as servicer and terminate
this Agreement at any time and from time to time by delivering ninety (90) days
prior written notice to USTK and during the term of the Indenture, the Insurer
the Trustee and each Noteholder. The resignation of the Servicer shall not
become effective until a successor servicer shall have been engaged.

     Termination of Servicer. Each of USTK and the Insurer shall have the right
to terminate this Agreement, on five (5) Business Days prior written notice,
upon the occurrence of, and during the continuance of, either a Servicer Default
or an Event of Default under the Indenture; provided that USTK may not terminate
this Agreement without obtaining the consents required to be obtained by it in
accordance with the Transaction Documents.

      Duties through Termination. Upon receiving (or giving) notice of
termination, the Servicer shall continue to manage the Timberland Investment in
accordance with this Agreement until the effective date of the termination;
except if USTK terminates this Agreement and wishes to assume responsibility
itself for all the Services performed by the Servicer under this Agreement (in
which case the pro-rated fees owed the Servicer for partial years under Section
8.02 shall still be determined using the tenth day following receipt of notice).
In any case, between the time of notice of termination and the effective date of
the termination, the Servicer shall meet with USTK and its designee in order to
plan a smooth transition of the Services from the Servicer to USTK or a new
servicer.



36

--------------------------------------------------------------------------------



     On the date of termination, the Servicer shall provide USTK with access to
all books, records, the GIS Data in readable electronic format and other
documents pertaining to the Timberland Investment and all other information
necessary to perform the Services. By the thirtieth Business Day following
termination, the Servicer shall deliver all books, records and other documents
relating to the Timberland Investment to USTK or its designee, along with a full
accounting to USTK covering the period between the date of the last report
provided to USTK and the effective date of the termination.

Rights and Obligations after Termination. Notwithstanding termination of this
Agreement, the obligations under Articles XIII, XVII, XVIII and XIX shall
survive and continue with respect to the Timberland Investment and to any
pending acquisitions or dispositions of Qualified Timberland Investments by USTK
or an Investment Vehicle. After the effective termination date, the Servicer
shall continue to cooperate with USTK to facilitate the smooth transition of the
management of the Timberland Investment to USTK or another servicer or advisor,
including without limitation attending such post-termination meetings as USTK
may reasonably request.

MISCELLANEOUS

     Section Headings. The section headings in this Agreement are for
convenience only and shall not be deemed to alter any provision of this
Agreement.

     Governing Law and Venue. This Agreement, including all rights and
obligations of the parties hereto shall be governed by the laws of the State of
Oregon (without regard to any conflicts of law provisions). Each party agrees
and irrevocably consents to the non-exclusive jurisdiction of the state and
federal courts located in the state of Oregon. Each party hereby waives and
agrees not to assert in any proceeding brought against it relating to this
Agreement that it is not personally subject to the jurisdiction of any such
court, that it is immune from any legal process, that the forum is inconvenient,
or that this Agreement may not be enforced by any such court.

     Entire Agreement. This Agreement contains a final and complete integration
of all prior expressions by the parties hereto with respect to the subject
matter hereof, superseding all prior oral or written understandings, including,
without limitation, the Management Agreement.

     Counterparts. This Agreement may be executed in any number of separate
counterparts by the parties hereto, and each counterpart when so executed shall
be deemed to be an original and all such counterparts taken together shall
constitute one and the same agreement.

     Severability. Should one or more provisions of this Agreement be held to be
unenforceable, the remaining provisions shall remain in full force and effect.



37

--------------------------------------------------------------------------------



     Independent Contractor. In the performance of this Agreement, the Servicer
and its employees, agents, contractors and other representatives shall be
considered for all purposes acting as independent contractors and not as an
agent, employee, partner or joint venturer with USTK.

     The Servicer acknowledges and agrees that it is and will remain solely
responsible for paying the wages of, providing benefits (if any) to, or
otherwise compensating any and all of the Servicer’s employees, agents,
contractors and other representatives for any and all services that they may
provide pursuant to this Agreement. USTK shall under no circumstances have any
obligation to pay or provide any wages, fee, employee benefit or other
compensation of benefit of any kind to any Servicer’s employees, agents,
contractors or other representatives, regardless of whether or not any such
personnel are in fact compensated by Servicer.

     Without limiting the foregoing in any way, the Servicer shall be solely
responsible for: (i) the payment of any and all applicable federal, state,
local, and other taxes relating to any compensation or other amounts paid by
Servicer to any of its employees, agents, contractors and other representatives,
(ii) the costs of any and all workers’ compensation and occupational disease
insurance and benefits applicable to any of Servicer’s employees, agents,
contractors and other representatives, and (iii) the costs of any and all state
disability coverage and benefits for any of Servicer’s employees, agents,
contractors and other representatives.

     Assignability. The Servicer may not assign any of its rights or delegate
any of its obligations hereunder or transfer any interest herein without the
prior written consent of USTK and, so long as the Indenture is in effect, the
Control Party and the Insurer. USTK may assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of, but upon ten (10) days prior notice to, the Servicer. Without
limiting the foregoing, the Servicer acknowledges that USTK, pursuant to the
Indenture, shall assign to the Trustee, for the benefit of the Secured Parties
all of its rights, remedies, power and privileges hereunder. The Servicer agrees
that the Trustee, as the assignee of USTK, shall, subject to the terms of the
Indenture, have the right to enforce this Agreement and to exercise directly all
of USTK’s rights and remedies under this Agreement (including, without
limitation, the right to give or withhold any consents or approvals of USTK to
be given or withheld hereunder) and the Servicer agrees to cooperate fully with
the Trustee and the Secured Parties in the exercise of such rights and remedies.

     No Petition. Notwithstanding any prior termination of this Agreement, the
Servicer shall not, prior to the date which is one year and one day after the
termination of the Indenture acquiesce, petition or otherwise invoke or cause
any other Person to invoke the process of any Governmental Authority for the
purpose of commencing or sustaining a case against USTK under any federal or
state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of USTK or any substantial part of its property or ordering the winding-up or
liquidation of the affairs of USTK. The provisions of this Section 24.08 shall
survive the termination of this Agreement.



38

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, USTK and the Servicer have caused this Agreement to be
executed, all as of the day and year first above written.

U.S. TIMBERLANDS KLAMATH FALLS, L.L.C.



By:
_____________________
Name: John M. Rudey Title: President

U.S. TIMBERLANDS SERVICES COMPANY, L.L.C.



By:
_____________________
Name: John M. Rudey Title: President



39

--------------------------------------------------------------------------------



EXHIBIT A - INVESTMENT GUIDELINES

Investment Objective.

The Timberland Investments that are subject to this agreement are to be
"commercial timberlands." The investment objective is to generate and maintain
on a sustainable basis sufficient cash flow from the Timberland Investments to
service and retire the debt of USTK, while maintaining distributions to USTK
members at levels generally made within the timberland investment sector, as
those distribution levels may be affected from time to time by market
conditions, and building sufficient capital to make additional Qualified
Timberland Investments to maximize the efficient use of the existing management
capabilities of the Servicer. The balance of these investment objectives will be
established and approved each year by USTK’s approval of the Annual Action Plan
and by the annual reviews and updates of the Long-Term Management Plan.

"Commercial timberland" consists primarily of interests in timber-producing real
estate and in contracts and cutting rights for the production and harvest of
forest products. Commercial timberland may include ownership of timber cutting
rights, timber leases, other long-term arrangements and lands that could be
considered for Higher and Better Use upon disposition. USTK will only review and
consider investments in the United States.

Investment Guidelines.

The Timberland Investment will be managed and dispositions and acquisitions of
Qualified Timberland Acquisitions will be considered from the perspective that
they will contribute to the stability and sustainability of the overall
Timberland Investment. Timberlands to be held or acquired will generally have
adequate or better than average stocking for the location and price, at least
average productivity for the region or subregion, ready legal and physical
access and above-average markets for products. Servicer will also seek out
under-valued timberlands which, although they may lack all of the foregoing
attributes, represent a better value compared to other commercial timberlands
available in the marketplace. Preference for timberland acquisitions will be for
the Pacific Northwest or California where existing infrastructure of the
Servicer may be used to manage the timberland on an accretive basis. Investments
elsewhere in the United States will be considered, but it must be demonstrated
that economies of management will not be lost, or the acquisition price of the
timberland can offset the additional costs of entering a new market area or
region.



40

--------------------------------------------------------------------------------



EXHIBIT B - FORM CONFIDENTIALITY AGREEMENT

CONFIDENTIALITY AGREEMENT

AGREEMENT made as of this ____ day of
______________
, 200_ by and among U.S. Timberlands Services Company, LLC (the “Servicer”), a
Delaware limited liability company, and the undersigned (hereinafter the
"Undersigned").

WITNESSETH:

WHEREAS, pursuant to the terms of the Management Agreement dated as of
_________
(as the same may be amended, modified or supplemented from time to time, the
"Management Agreement"), by and among the Servicer and U.S. Timberlands Klamath
Falls, L.L.C. ("USTK"), a Delaware limited liability company, the Servicer is
required to permit certain persons to inspect its books and records; and
WHEREAS, pursuant to the terms of the Management Agreement, the Servicer’s
obligation to provide such persons with access to its books and records is
conditioned upon the execution by such persons of this Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1.
   All terms not defined in this Agreement shall have the meanings set forth in
the Management Agreement.
2.
   The term "Confidential Information" as used herein shall include all written
and oral data, memoranda, details and information pertaining to the Servicer’s
and USTK’s business, financial status, operating manuals, operating results,
operations, production methods, customers, suppliers, processes, techniques,
copyright, trademark, trade dress, patents, proprietary information, know-how,
equipment and systems, whether of a technical, engineering, operational,
financial or economic nature, furnished by the Servicer at the request of the
Undersigned. Confidential Information shall not include information which (i)
was already in the possession of the Undersigned, (ii) was obtained by the
Undersigned from a third person who, insofar as is known to the Undersigned, was
not prohibited from transmitting the information by an obligation of
confidentiality to the provider or (iii) is or at any time becomes publicly
known (through no act or omission of the Undersigned or any person acting on
behalf of the Undersigned).




41

--------------------------------------------------------------------------------



3.
   The Undersigned shall maintain the confidentiality of all Confidential
Information; provided that the Undersigned may disclose Confidential Information
to: (i) its directors, officers, employees, agents, attorneys and Affiliates;
(ii) any federal or state regulatory authority having jurisdiction over the
Undersigned; (iii) the Secured Parties; (iv) any nationally recognized rating
agency involved in rating one or more Notes issued under the Indenture or any
reinsurer with respect to such Notes; or (v) any other person to the extent,
reasonably necessary to comply with any law, rule, regulation, order, subpoena
or other legal process applicable to the Undersigned or as appropriate in
connection with any litigation to which the Undersigned is a party, provided
that the Undersigned shall promptly notify the Servicer in writing of any such
disclosure pursuant to clause (v) above.
4.
   The Undersigned acknowledges that it is aware, and will advise its
representatives who are informed as to the matters which are the subject of this
letter, that the United States securities laws prohibit any person who has
material, nonpublic information concerning a company, such as the Confidential
Information, from purchasing or selling securities of such company or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.
5.
   It is further understood and agreed that no failure or delay by a party
hereto in exercising any rights, power or privilege under this Agreement shall
operate as a waiver thereof. No waiver of any breach or default under this
Agreement shall be considered valid unless in writing and signed by the party
giving such waiver, and no waiver shall be deemed a waiver of any subsequent
breach or default of the same or similar nature.
6.
   If any provision of this Agreement shall be held invalid or unenforceable,
such invalidity or unenforceability shall attach only to such provision, only to
the extent it is invalid or unenforceable, and shall not in any manner affect or
render invalid or unenforceable any other severable provision of this Agreement,
and this Agreement shall be carried out as if any such invalid or unenforceable
provision were not contained herein.
7.
   This Agreement shall be governed in accordance with the internal laws of the
State of Washington, without regard to conflicts of law principles.
8.
   This Agreement sets forth the full understanding of the parties with respect
to the subject matter hereof and the provisions hereof may not be modified,
terminated or waived except in writing. This Agreement shall terminate five (5)
years from the date hereof.




42

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and date above written.

U.S. TIMBERLANDS SERVICES COMPANY, LLC

     By: Name: Thomas C. Ludlow Title: Vice President and Chief Financial
Officer

NAME:

By: Name: Title:



43

--------------------------------------------------------------------------------



EXHIBIT C - PROCEEDINGS

1. Charles Bowers v. John M. Rudey, Robert F. Wright, George R. Hornig,

Aubrey L. Cole, William W. Wyman, Alan B. Abramson, U.S. Timberlands Company
L.P., and U.S. Timberlands Services Company, LLC, CA No. 19577 (the Court of
Chancery of the State of Delaware in and for New Castle County).

2. Harry R. Eberlin, Harry R. Eberlin as Custodian for Mallory M. Eberlin,

Harry R. Eberlin as Custodian for Harrison H. Eberlin and the Jule Partnership,
LTD., v. John M. Rudey, Robert F. Wright, George R. Hornig, Aubrey L. Cole,
William W. Wyman, Alan B. Abramson, U.S. Timberlands Company L.P., and U.S.
Timberlands Services Company, LLC, CA No. 19584 (the Court of Chancery of the
State of Delaware in and for New Castle County).

3. Harold Hirt v. U.S. Timberlands Services Company, LLC, John M. Rudey,

Aubrey L. Cole, George R. Hornig, William W. Wyman, Alan B. Abramson, Robert F.
Wright and U.S. Timberlands Company, L.P., CA No. 19575-NC (the Court of
Chancery of the State of Delaware in and for New Castle County).

4. Dr. Marc G. Tisch as custodian for Mica Stauber Tisch v. John M. Rudey,

Robert F. Wright, George R. Hornig, Aubrey L. Cole, William A. Wyman, Alan B.
Abramson, U.S. Timberlands Company, L.P. and U.S. Timberlands Services Company,
LLC, CA No. 19608-NC (the Court of Chancery of the State of Delaware in and for
New Castle County).

5. Harold Obstfeld v. John M. Rudey, Robert F. Wright, George R. Hornig,

Aubrey L. Cole, William W. Wyman, Alan B. Abramson, U.S. Timberlands Company
L.P., and U.S. Timberlands Services Company, LLC, CA No. 19632 (the Court of
Chancery of the State of Delaware in and for New Castle County).

6. Gary Kosseff v. John M. Rudey, Robert F. Wright, George R. Hornig, Aubrey

L. Cole, William W. Wyman, Alan B. Abramson, U.S. Timberlands Company L.P., and
U.S. Timberlands Services Company, LLC, CA No. 19613-NC (the Court of Chancery
of the State of Delaware in and for New Castle County).

7. Leslie Susser v. John M. Rudey, Robert F. Wright, George R. Hornig, Aubrey

L. Cole, William W. Wyman, Alan B. Abramson, U.S. Timberlands Company L.P., and
U.S. Timberlands Services Company, LLC, CA No. 19592 (the Court of Chancery of
the State of Delaware in and for New Castle County).

8. Ann Cutler v. John M. Rudey, Robert F. Wright, George R. Hornig, Aubrey

L. Cole, William W. Wyman, Alan B. Abramson, U.S. Timberlands Company L.P., and
U.S. Timberlands Services Company, LLC, CA No. 19578 (the Court of Chancery of
the State of Delaware in and for New Castle County).



44

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
Page
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Article I DEFINITIONS AND RULES OF CONSTRUCTION 3    SECTION 1.01 Definitions 3
   SECTION 1.02 Rules of Construction 9 Article II ENGAGEMENT OF THE SERVICER 10
   SECTION 2.01 Engagement of the Servicer 10    SECTION 2.02 Duties of the
Servicer 10    SECTION 2.03 Prohibited Activities 12    SECTION 2.04 Operating
Expenses 12    SECTION 2.05 Securities of USTK 12 Article III ANNUAL ACTION PLAN
AND LONG-TERM MANAGEMENT PLAN 13    SECTION 3.01 Current Annual Action Plan 13
   SECTION 3.02 Annual Action Plan 13    SECTION 3.03 Long-Term Management Plan
13 Article IV ACQUISITIONS 14    SECTION 4.01 Authority 14 SECTION 4.02
Procedure for Acquiring Qualified Timberland Investments 14    SECTION 4.03
Acquisition Package 15    SECTION 4.04 Review of Acquisition Package 15 SECTION
4.05 Consummation of Approved Acquisitions 15    SECTION 4.06 Management of the
Acquisition 15    SECTION 4.07 Funds for Closing 15    SECTION 4.08 Oversight of
Indirect Investments 15 Article V SALES AND DISPOSITIONS 16    SECTION 5.01
Authority 16    SECTION 5.02 Procedure for the Disposition 16    SECTION 5.03
Disposition Package 16    SECTION 5.04 Consummation of the Disposition 17
   SECTION 5.05 Proceeds from the Disposition 17 Article VI INVESTMENT VEHICLE
17    SECTION 6.01 Establishment of Investment Vehicle 17    SECTION 6.02
Services to Investment Vehicle 17 Article VII LIMITATIONS ON THE AUTHORITY OF
THE SERVICER 18    SECTION 7.01 Limitations on Authority 18    SECTION 7.02
Power of Attorney 18 Article VIII FEES, COMPENSATION AND EXPENSES 18    SECTION
8.01 Reimbursements 18    SECTION 8.02 Annual Management Fee 18    SECTION 8.03
Transaction Fee 19 Article IX BOOKS AND RECORDS 20    SECTION 9.01 Maintenance
of Books and Records 20 SECTION 9.02 Inspection of USTK’s Books and Records 20
   SECTION 9.03 Audits 20    SECTION 9.04 Confidentiality 21


45

--------------------------------------------------------------------------------



   SECTION 9.05 GIS Data 21 Article X STANDARD OF CARE 21    SECTION 10.01
Standard 21    SECTION 10.02 No Guarantees of Financial Results 21 Article XI
AGENTS AND CONTRACTORS 22    SECTION 11.01 Agents and Contractors 22 Article XII
LAWS, RULES, REGULATIONS AND ORDINANCES 22    SECTION 12.01 Compliance 22
   SECTION 12.02 Acquisitions 22    SECTION 12.03 Management 22 Article XIII
CONFIDENTIALITY 23    SECTION 13.01 The Servicer 23    SECTION 13.02 USTK 23
Article XIV CONFLICTS OF INTEREST 23    SECTION 14.01 No Benefits 23    SECTION
14.02 Disclosure of Interests 23    SECTION 14.03 Separate Contracts 23
   SECTION 14.04 Services to Others 24 Article XV REPORTING REQUIREMENTS 24
   SECTION 15.01 Activity Reports 24    SECTION 15.02 Auditing 24    SECTION
15.03 Other Reports and Information 24 Article XVI INSURANCE 25    SECTION 16.01
Insurance 25    SECTION 16.02 Third Parties to Provide Insurance 25    SECTION
16.03 No Other Casualty Insurance 26 Article XVII REPRESENTATIONS AND WARRANTIES
OF THE SERVICER 26    SECTION 17.01 Experience 26    SECTION 17.02 Due
Organization and Good Standing 26    SECTION 17.03 Due Authorization and No
Conflict 26    SECTION 17.04 Governmental and Other Consents 26    SECTION 17.05
Enforceability 27    SECTION 17.06 No Litigation. Except as set forth in Exhibit
C 27    SECTION 17.07 Accuracy of Information 27    SECTION 17.08 Subsidiaries
27    SECTION 17.09 No Default Under Other Agreements 27    SECTION 17.10
Ownership 27    SECTION 17.11 Taxes 28    SECTION 17.12 Compliance with Law 28
   SECTION 17.13 ERISA 28    SECTION 17.14 Insurance 28 Article XVIII
REPRESENTATIONS AND WARRANTIES OF USTK 28    SECTION 18.01 Due Organization and
Good Standing 28    SECTION 18.02 Due Authorization and No Conflict 28
   SECTION 18.03 Governmental and Other Consents 29    SECTION 18.04
Enforceability 29    SECTION 18.05 No Litigation 29    SECTION 18.06 No Default
Under Other Agreements 29


46

--------------------------------------------------------------------------------



   SECTION 18.07 Taxes 29    SECTION 18.08 Compliance with Law 29    SECTION
18.09 ERISA 29    SECTION 18.10 Insurance 29 Article XIX INDEMNIFICATION 30
   SECTION 19.01 Indemnification of USTK 30    SECTION 19.02 Indemnification of
the Servicer 30    SECTION 19.03 Further Indemnification 30 Article XX EVENTS OF
DEFAULT 31    SECTION 20.01 Events of Default 31 Article XXI ADDITIONAL
COVENANTS 33    SECTION 21.01 Notice to the Trustee 33    SECTION 21.02
Amendments, Modifications and Termination 33    SECTION 21.03 Corporate
Separateness 33    SECTION 21.04 Compliance with Laws, Etc. 33    SECTION 21.05
Preservation of Legal Existence 33    SECTION 21.06 Servicer 34    SECTION 21.07
Keeping of Records and Books of Account 34    SECTION 21.08 [Reserved] 34
   SECTION 21.09 Taxes 34    SECTION 21.10 [Reserved] 34    SECTION 21.11
Reporting Requirements 34    SECTION 21.12 Change in Business 35    SECTION
21.13 ERISA Matters 35 Article XXII NOTICE 35    SECTION 22.01 Notice 35 Article
XXIII TERM AND TERMINATION 36    SECTION 23.01 Term 36    SECTION 23.02
Termination by Servicer 36    SECTION 23.03 Termination of Servicer 36
   SECTION 23.04 Duties through Termination 36    SECTION 23.05 Rights and
Obligations after Termination 37 Article XXIV MISCELLANEOUS 37    SECTION 24.01
Section Headings 37    SECTION 24.02 Governing Law and Venue 37    SECTION 24.03
Entire Agreement 37    SECTION 24.04 Counterparts 37    SECTION 24.05
Severability 37    SECTION 24.06 Independent Contractor 38    SECTION 24.07
Assignability 38    SECTION 24.08 No Petition 38


47

--------------------------------------------------------------------------------

